Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-19-00200-CR

                                       Fred Douglas HARRIS,
                                             Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                      From the County Court at Law No. 6, Bexar County, Texas
                                      Trial Court No. 599480
                          Honorable Wayne A. Christian, Judge Presiding

PER CURIAM

Sitting:          Luz Elena D. Chapa, Justice
                  Irene Rios Justice
                  Beth Watkins, Justice

Delivered and Filed: May 22, 2019

DISMISSED

           Fred Douglas Harris entered into a plea bargain with the State, pursuant to which he pled

nolo contendere to possession of marijuana. The trial court imposed sentence and signed a

certificate stating this “is a plea-bargain case, and the defendant has NO right of appeal.” See TEX.

R. APP. P. 25.2(a)(2). Harris timely filed a notice of appeal. The clerk’s record, which includes the

trial court’s rule 25.2(a)(2) certification and a record of the plea hearing, has been filed. See TEX.

R. APP. P. 25.2(d).
                                                                                       04-19-00200-CR


       The clerk’s record establishes the punishment assessed by the court does not exceed the

punishment recommended by the prosecutor and agreed to by the defendant and does not indicate

the trial court gave Harris permission to appeal. See TEX. R. APP. P. 25.2(a)(2). Having reviewed

the clerk’s record, we conclude the trial court’s certification accurately states that this is a plea

bargain case and Harris does not have a right to appeal. See Dears v. State, 154 S.W.3d 610 (Tex.

Crim. App. 2005) (holding that court of appeals should review clerk’s record to determine whether

trial court’s certification is accurate). This court must dismiss an appeal “if a certification that

shows the defendant has the right of appeal has not been made part of the record.” TEX. R. APP. P.

25.2(d).

       On April 8, 2019, we gave Harris notice that the appeal would be dismissed unless he filed

a written response establishing he has a right of appeal or caused an amended trial court

certification stating he has the right to appeal to be made part of the appellate record by April 25,

2019. See TEX. R. APP. P. 25.2(d); 37.1; Daniels v. State, 110 S.W.3d 174 (Tex. App.–San Antonio

2003, order), disp. on merits, No. 04-03-00176-CR, 2003 WL 21508347 (July 2, 2003, pet. ref’d)

(not designated for publication). Harris did not file a response to our order and an amended

certification showing he has the right to appeal has not been filed. We therefore dismiss this appeal.

See TEX. R. APP. P. 25.2(d).

                                                   PER CURIAM

Do not publish




                                                 -2-